           Case 5:21-cv-01053-BLF Document 12 Filed 02/12/21 Page 1 of 3


 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
   MONIQUE C. WINKLER (Cal. Bar No. 213031)
 2 winklerm@sec.gov
   JASON H. LEE (Cal. Bar No. 253140)
 3 leejh@sec.gov
   JOHN K. HAN (Cal. Bar No. 208086)
 4 hanjo@sec.gov
   SUSAN F. LAMARCA (Cal. Bar No. 215231)
 5 lamarcas@sec.gov
   FITZANN R. REID (NY Bar No. 5084751)
 6 reidf@sec.gov

 7 Attorneys for Plaintiff
   SECURITIES AND EXCHANGE COMMISSION
 8 44 Montgomery Street, Suite 2800
   San Francisco, CA 94104
 9 (415) 705-2500

10                                 UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12                                         SAN JOSE DIVISION
13

14 SECURITIES AND EXCHANGE COMMISSION,                    Case No.

15                 Plaintiff,                             [PROPOSED] FINAL JUDGMENT AS TO

16         v.                                             DEFENDANT ARRAYIT CORPORATION

17 ARRAYIT CORPORATION and RENE SCHENA,

18                 Defendants.

19

20     [PROPOSED] FINAL JUDGMENT AS TO DEFENDANT ARRAYIT CORPORATION

21         The Securities and Exchange Commission having filed a Complaint and Defendant Arrayit

22 Corporation (“Defendant”) having entered a general appearance; consented to the Court’s jurisdiction

23 over Defendant and the subject matter of this action; consented to entry of this Final Judgment

24 without admitting or denying the allegations of the Complaint (except as to jurisdiction); waived

25 findings of fact and conclusions of law; and waived any right to appeal from this Final Judgment:

26

27

28
           Case 5:21-cv-01053-BLF Document 12 Filed 02/12/21 Page 2 of 3



 1                                                      I.

 2          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is permanently

 3 restrained and enjoined from violating, directly or indirectly, Section 10(b) of the Securities

 4 Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated

 5 thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate commerce, or

 6 of the mails, or of any facility of any national securities exchange, in connection with the purchase or

 7 sale of any security:

 8          (a)     to employ any device, scheme, or artifice to defraud;

 9          (b)     to make any untrue statement of a material fact or to omit to state a material fact

10                  necessary in order to make the statements made, in the light of the circumstances

11                  under which they were made, not misleading; or

12          (c)     to engage in any act, practice, or course of business which operates or would

13                  operate as a fraud or deceit upon any person.

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

15 Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

16 actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s officers,

17 agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

18 with Defendant or with anyone described in (a).

19

20                                                     II.

21          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

22 permanently restrained and enjoined from violating, directly or indirectly, Section 13(a) of the

23 Exchange Act [15 U.S.C. § 78m(a)] and Rules 13a-1 and 13a-13 promulgated thereunder [17 C.F.R.

24 §§ 240.13a-1, 240.13a-13] by failing to file annual or quarterly reports with the Commission.

25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

26 Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

27 actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s officers,

28
      [PROPOSED] FINAL JUDGMENT                        2
       OF A RRAYIT CORP .
           Case 5:21-cv-01053-BLF Document 12 Filed 02/12/21 Page 3 of 3



 1 agents, servants, employees, and attorneys; and (b) other persons in active concert or participation
 2 with Defendant or with anyone described in (a).

 3

 4                                                    III.

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

 6 incorporated herein with the same force and effect as if fully set forth herein, and that Defendant shall

 7 comply with all of the agreements set forth therein.

 8

 9                                                    IV.

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

11 jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

12

13                                                     V.

14          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

15 Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

16

17

18

19 Dated: ______________,
          February 12     2021                               ____________________________________

20                                                           UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
      [PROPOSED] FINAL JUDGMENT                       3
       OF A RRAYIT CORP .
